HARRIS, Chief Judge,
concurring in part, dissenting in part.
I agree with the majority opinion except for that part that affirms the award of equal per-child support. The child support table, particularly at the lower end, recognizes that the cost of raising one child at that level requires such a high percentage of the parents’ income that for practical reasons little can be added for additional children. For example, assuming $1,000 combined monthly available income, the monthly support for one child is $231; the support for two is $359. The support for one child, therefore, at that level, is 64% of the support for two.1 To *400merely divide the combined support obligation by two puts the recipient of the support at an unfair disadvantage when modification may be appropriate.
I believe that the legislative intent reflected by the support table justifies our requiring either that the award be lump sum or, if per-child, then the award for the youngest child should be that amount indicated by the support table for one child and the award for the second child should be the difference between the support table award for one child and the award for two children.

. When the combined monthly available income is only $500, the support for one child is 100% of the support for two. Clearly, at the lower levels of income, the amount of support for additional children is determined more from practical ne*400cessity than from an analysis of any actual increase in the cost of raising additional children.